Citation Nr: 1501183	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-37 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the bilateral feet, to include as secondary to a service-connected disability (bilateral foot disability).

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1990 to April 1991 and from December 1994 to April 1999.  The Veteran also had service in the Marine Corps Reserve from March 1988 to April 1999 with a verified period of active duty for training (ACDUTRA) from March 1988 to August 1988, and service in the Army National Guard from April 1999 to October 2005 with verified periods of ACDUTRA from June 2002 to August 2002 and from January 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issues currently on appeal were previously before the Board in September 2012 at which point they were remanded for further development.  They have now been returned to the Board for additional appellate review.

The Board notes that in September 2012 the issue of entitlement to service connection for a left ankle disability was also before the Board.  On remand, the claim was granted by the RO.  As this is considered a full grant of the benefit sought on appeal, the issue is no longer before the Board. 

The Board has reviewed the physical claims file and the "Virtual VA" electronic claims file to ensure a complete review of the evidence.


FINDING OF FACT

The Veteran's bilateral foot disability and right ankle disability are etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability and right ankle disability are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claimed disabilities may be subject to service connection based on continuity of symptomatology.  

Moreover, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1133 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2014).  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22)(a), (c).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in the line of duty.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has a bilateral foot disability and a right ankle disability as a result of either his active duty service, his periods of ACDUTRA, or his service-connected disabilities.

A review of the service treatment records shows a right ankle sprain in June 1988, tendonitis of the right ankle in July 1988, a right ankle sprain in May 1995, and a left ankle sprain in August 2002, which was determined to have occurred in the line of duty.

An August 2005 MEB evaluation showed a diagnosis of mild arthritis of the bilateral feet.

Post-service treatment VA and private treatment records show treatment for bilateral foot and ankle pain as early as August 2005.

The Veteran was afforded a VA joints examination in November 2006.  After a physical examination of the right foot the examiner recommended that x-rays be obtained.  The examiner did not provide a diagnosis.

The Veteran was afforded another VA examination in January 2007.  The examiner was unable to review the claims file.  After a physical examination and x-rays of the feet and ankles the examiner did not provide a diagnosis. 

In July 2010 the Veteran was afforded another VA examination.  After a physical examination and x-rays the examiner diagnosed bilateral degenerative arthritis midfoot and hindfoot with mild flattening of the longitudinal arch.  The examiner did not address any ankle disability.

The examiner noted that the Veteran had been diagnosed with osteoarthritis of the feet during service and upon discharge.

In the September 2012 remand the Board requested an additional VA examination that addressed the issues of direct service connection, service connection based on periods of ACDUTRA, and secondary service connection for both a bilateral ankle and bilateral foot disability, and whether any foot or ankle disability pre-existed the Veteran's periods of active duty or ACDUTRA.

In November 2012 the Veteran was afforded VA foot and ankle examinations.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination and x-rays the examiner diagnosed calcaneal enthesopathy of the left ankle and degenerative changes of the right ankle with calcaneal enthesopathy, as well as bilateral foot degenerative arthritis with decreased arches on weight bearing.

The examiner opined that the Veteran's claimed conditions were "at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided the following rationale:

Ankles:  It is noted that he sprained the right ankle in 1988 and again in 1995 when in active duty.  The left ankle was sprained in 2002 - also when he was in active duty.  These incidents were well documented.  Review of the medical literature supports that a history of significant ankle sprains can result in degenerative changes in the ankles, especially years later.  It is at least as likely than not that the bilateral ankle DJD incurred in active duty.

Feet: When assessing all of the above documentation, it is at thought to be at least as likely as not that the bilateral feet DJD incurred in or was due to active duty based on the records, supporting statements (including buddy statements), and the understanding that DJD of the feet occurs over time.  DJD would be accelerated by recurrent foot injuries/insults incurred over time, such as he has reported.  Thus, despite this condition being diagnosed a little over a year after discharge, the cumulative insult of all of his prior years of active duty cannot be discounted.

In light of the above opinion and evidence, the Board finds that the Veteran's bilateral foot disability and a right ankle disability are etiologically related to his active duty service.  Accordingly, service connection for a bilateral foot disability and right ankle disability is granted. 

ORDER

Entitlement to service connection for a bilateral foot disability is granted.

Entitlement to service connection for a right ankle disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


